                 Case 1:19-cr-00734-WHP Document 66
                                                 67 Filed 06/16/20
                                                          06/17/20 Page 1 of 1
                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             Southern District of New York


                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew=s Plaza
                                                             New York, New York 10007


                                                             June 16, 2020

        BY ECF
        The Honorable William H. Pauley III
        United States District Judge
        Daniel Patrick Moynihan United States Courthouse
        500 Pearl Street
        New York, New York 10007

               Re:     United States v. Amilcar Romero et al., 19 Cr. 734 (WHP)

        Dear Judge Pauley:

               The Government writes on behalf of the parties in advance of the conference scheduled in
        this matter for June 24, 2020, at 2:00 p.m.

               The parties have conferred and respectfully propose that the Court cancel the June 24
        conference, in light of the state of the case as well as the COVID-19-related limitations on multi-
        defendant proceedings currently in place in the District.

               The parties note that, on April 24, 2020, the Court adopted the parties’ proposed motions
        schedule, scheduled oral argument on any motions for September 30, 2020, at 2:00 p.m., and
        excluded time under the Speedy Trial Act until September 30, 2020. (Doc. No. 56.)
Application granted. Conference adjourned.                   Respectfully submitted,

                                                             GEOFFREY S. BERMAN
                                                             United States Attorney

                                                     By:
                                                             Michael D. Longyear
                                                             Justin V. Rodriguez
                                                             Jacob E. Warren
       June 17, 2020                                         Assistant United States Attorneys
                                                             (212) 637-2223 / 2591 / 2264

        Cc: Counsel of record (by ECF)
